EXHIBIT 10.1

 

EQUIPMENT LEASE COMMITMENT

 

THIS EQUIPMENT LEASE COMMITMENT (“Agreement”) is made and entered into this 6th
day of December, 2007, by and between DHW Leasing, L.L.C., a South Dakota
limited liability company, 230 S. Phillips Avenue, Suite 202, Sioux Falls, SD
57104 (“DHW”) and Granite City Food & Brewery, Ltd., a Minnesota corporation,
5402 Parkdale, Suite 101, St. Louis Park, MN 55416 (“GCFB”).

 

In consideration of the mutual promises herein contained, and for other valuable
consideration, the parties agree as follows:

 

1.                                       Equipment Finance Lease. On the terms
and conditions set forth in this Agreement, DHW agrees to provide GCFB equipment
leases of equipment costing up to Sixteen Million Dollars ($16,000,000). Subject
to the total cost limitation of up to Sixteen Million Dollars ($16,000,000), the
term stated in Section 4 and the per restaurant minimum and maximum cost
limitations set forth below, DHW shall acquire and lease to GCFB all furniture,
fixtures and equipment, as specified by GCFB (the “Equipment”) including without
limitation computer office equipment, point of sale, hardware, software,
smallwares and brewery equipment reasonably necessary for the operation of up to
sixteen (16) new, previously constructed, or under construction, GCFB
restaurants. DHW and GCFB will enter into a master lease in the form attached
hereto as Exhibit A (“Master Lease”), which sets forth the general terms and
conditions upon which each restaurant equipment lease will be governed. Any
capitalized terms not otherwise defined in this Agreement shall have the meaning
set forth in the Master Lease. A separate Schedule A will be completed and
executed by the parties with respect to each restaurant for which Equipment will
be purchased under this Agreement. Each Schedule A (each referred to as a
“Lease”) will be for Equipment which costs a minimum of $800,000 per restaurant
and a maximum of $1,250,000 per restaurant. Such amount shall include the sales
and/or use tax on such Equipment. Notwithstanding, DHW shall have the right to
reject any request for financing for any restaurant that is not being developed
and constructed by Dunham Capital Management, L.L.C.

 

2.                                       Steve Wagenheim Participation. DHW
shall not pay Steve Wagenheim (“Wagenheim”) any fee, guaranty fee, dividend,
charge or distribution of any kind arising out of Wagenheim’s ownership interest
of DHW or Wagenheim’s guaranty of any loan to DHW made to fund the acquisition
of equipment leased by DHW to GCFB. Notwithstanding the previous remittance, DHW
may reimburse Wagenheim the amount of any payment or reasonable expense,
including reasonable attorney fees, incurred by Wagenheim as a result of
enforcement of any guaranty by Wagenheim of a DHW loan. Notwithstanding the
above, Wagenheim will continue to be obligated to personally guarantee 20% (or
such greater percentage as any lender may require) of DHW’s financing described
in Section 4 below.

 

--------------------------------------------------------------------------------


 

3.                                       Rates, Payments and Fees. The payments
due under any Schedule A shall be based on an amortization of the purchase price
of the Equipment under such Schedule, calculated at an interest rate equal to
the rate resulting from the following formula:

 

Bank Base Rate plus (6.00% X 80%) = Lease Rate

 

For example if the Bank Base Rate equals 8.5%, the Lease Rate equals:

 

8.50% + (6.00% X 80%) =

8.5% + 4.8% = 13.3%

 

“Bank Base Rate” shall be the actual interest rate charged by DHW’s lender with
respect to the term loan financing used to purchase the Equipment subject to any
particular Lease.

 

GCFB shall pay DHW an origination fee equal to 0.25% of the principal amount
financed under each Lease at the time each such Lease is executed by DHW and
GCFB. GCFB shall be responsible for all other commitment fees, loan fees, filing
and recording fees connected with origination of each loan underlying a Lease
and imposed on DWH pursuant to the loan commitments referenced in paragraph 4
herein.

 

4.                                       DHW Financing. DHW shall enter into
loan commitments substantially the same as the (i) two million dollar
($2,000,000.00) loan commitment with Dacotah Bank dated December 6, 2007, as
attached hereto (“Dacotah Bank Commitment”); (ii) a four million dollar
($4,000,000.00)  loan commitment with CorTrust Bank dated December 5, 2007, as
attached hereto (“CorTrust Commitment”); and (iii) a ten million dollar
($10,000,000.00) loan commitment with Great Western Bank, dated November 21,
2007, as attached hereto (“Great Western Commitment”), (collectively the Dacotah
Bank Commitment, the CorTrust Commitment and the Great Western Commitment are
sometimes called the “Commitments”). All Commitments shall provide term loans
which amortize over a term not less than five years. All Commitments shall
permit prepayment of any loan made pursuant to the Commitment on terms
consistent with Section 4.c. herein. The parties anticipate that the above
referenced commitments may be amended with GCFB’s consent.

 

a.                                       Each time that DHW and GCFB enter into
an Equipment Lease pursuant to the Master Lease, DHW shall execute a term loan
pursuant to one of the Commitments for an amount not to exceed the cost of the
Equipment. DHW shall enter into term loans which utilize the Dacotah Bank
Commitment and the CorTrust Commitment to the fullest extent possible before
utilizing the Great Western Commitment unless GCFB provides written direction to
use the Great Western Commitment.

 

--------------------------------------------------------------------------------


 

b.                                      In the event that DHW finds it necessary
to replace one or more of the Commitments, DHW shall use its best efforts to
obtain, but cannot guaranty, a replacement Commitment acceptable to GCFB with
substantially the same or more favorable terms as the Commitment being replaced.
DHW shall pay each term loan underlying a Lease in accordance with its terms.

 

c.                                       In the event that GCFB desires to
pre-pay any Lease, it will be required to pay an amount equal to the outstanding
principal amount of the term loan underlying such Lease at the time of such
prepayment, in addition to any refinance penalty incurred by DHW on any loan
commitment.

 

d.                                      DHW shall provide GCFB copies of the
loan documents used to finance the purchase of the Equipment and the amount of
any prepayment penalty for any proposed prepayment upon GCFB’s request. Upon
payment of such principal amount of the financing underlying a Lease, GCFB shall
not be required to pay any additional payments under such Lease and if GCFB
elects to purchase the Equipment subject to such Lease, DHW shall deliver a bill
of sale to GCFB conveying marketable title to the Equipment to GCFB.

 

5.                                       Term and Termination. This Agreement
shall be effective as of the date of execution and continue thereafter until all
payments under the Master Lease and Leases are paid in full. The offer of
maximum financing described in Section 1 above shall be available to purchase
Equipment  within 30  months after the date of the respective Commitments
described above, subject, however, to Great Western Bank’s annual renewal of
their Commitment. Each Lease shall be for a term of at least five (5) years
unless the parties mutually agree in writing otherwise. GCFB shall not be
obligated to use this commitment to equip any particular restaurant.

 

6.                                       Conditions Precedent. DHW’s continued
obligation to provide the financing under this Agreement is expressly subject to
the following conditions precedent, such conditions which shall be met each time
a new Lease is sought:

 

a.                                       All representations and warranties made
by GCFB herein, as well as in any referenced attachment, are and remain true and
complete in all material respects.

 

b.                                      GCFB has complied with all of the terms
and conditions of this Agreement and any referenced Lease or other attachment.

 

c.                                       No event of default has occurred under
the terms and conditions of this Agreement or any Lease or attachment.

 

--------------------------------------------------------------------------------


 

7.                                       Representations. GCFB makes to DHW the
following representations and warranties:

 

a.                                       No unsatisfied judgment or judgments
have been rendered against  GCFB.

 

b.                                      No proceedings in bankruptcy have ever
been instituted by or against GCFB, and GCFB has never made an assignment for
the benefit of the creditors.

 

c.                                       If required by DHW’s lender, the lender
may issue payment directly to suppliers or vendors of the Equipment under any
Lease.

 

8.                                       Assignment. GCFB agrees not to assign
its rights or obligations under this Agreement, nor any of the collateral
documents or other instruments executed pursuant hereto except as permitted by
the terms and conditions of the Master Lease.

 

9.                                       Quiet Possession. DHW shall pay the
purchase price for any Equipment leased to GCFB and shall warrant and defend
title and quiet possession of the Equipment from any party claiming title or the
right of possession through DHW. DHW represents and warrants that title to the
Equipment shall be marketable and free from liens, security agreements, and
other encumbrances owned or claimed by parties prior in interest to DHW.

 

10.                                 GCFB’s Option to Purchase Equipment. GCFB
shall have an option to purchase the Equipment subject to a Lease for $1.00 upon
the payment in full of all rent payments due thereunder or upon prepayment of
the Lease. DHW shall convey marketable title to such Equipment to GCFB by Bill
of Sale upon receiving notice of GCFB’s exercise of such option and payment of
the option price of $1.00.

 

11.                                 Notices. Any notices required or permitted
to be given under the terms and conditions of this Agreement shall be given or
made in writing and shall be deemed given when delivered by telecopier,
personally, or mailed in the United States, postage prepaid, first class mail to
the parties at the addresses provided in the introduction on the first page of
this Agreement, as updated from time to time by the parties.

 

12.                                 Successors. This Agreement and all of its
covenants and conditions contained shall be for the benefit and shall apply to
and bind the parties hereto and their respective successors and assigns.

 

13.                                 Conflict with Master Lease. In the event the
terms and conditions of this Equipment Lease Commitment conflict with the terms
and conditions of the Master Lease, the terms and conditions of the Master Lease
shall prevail and be deemed controlling.

 

--------------------------------------------------------------------------------


 

Dated this 6th day of December, 2007.

 

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

 

 

By

/s/ James G. Gilbertson

 

 

 

James G. Gilbertson

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

DHW LEASING, LLC

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Dunham, Jr.

 

 

Title:

Donald A. Dunham, Jr.

 

 

 

Managing Member

 

 

--------------------------------------------------------------------------------